On rehearing:
The following opinion was filed October 13, 1942:
Upon reconsideration, after reargument on a rehearing granted solely for the purpose stated in the per curiam opinion filed herein, it is our conclusion that the blood spots on the street pavement do not constitute physical facts, bearing on the location of plaintiff at the time she was struck by the car, that are so contrary to testimony, *Page 132 
upon which she relies in respect to such location, as to be destructive of that testimony, as a matter of law.
Defendant contends that because the evidence established, as physical facts, that the blood spots were 3 1/2 feet south of the south-end termination of the yellow safety-zone lines, 2 1/2 feet south of the north line of the crosswalk, and 6 1/2 feet west of the westerly rail of the southbound track, and also, established that plaintiff was sitting there and bleeding profusely when she was picked up after she was injured, the place where she was standing when struck was not and could not have been in the safety zone or on the safety island; and that, consequently, the testimony upon which plaintiff relies cannot, as a matter of law, be held to admit of the jury's findings that she was injured by being struck by the rear-end swing of the car while she was standing in the safety zone and on part of the elevated safety island.
The determination of the vital issue as to where plaintiff was standing when she was struck is not conclusively controlled by or dependent upon the location of the spot where she fell on the pavement and bled after she was struck.  On the contrary, if she was struck, as the jury found, by the rear-end swing of the car, that could have caused her to be shoved or thrown toward the west and south, and in that event the place at which she fell on the pavement and bled would be apt to be to the west and south of where she was standing when she was struck.  Upon again carefully examining the evidence on that issue, it is our conclusion that in addition to plaintiff's testimony there is some testimony by the witnesses, Belle Mills and Waldemar E. Miller, that can be deemed to admit of the jury's findings that plaintiff was standing in the safety zone and on part of the safety island when she was struck by the car.  And as it was within the province of the jury to determine the credibility, weight, and effect of that testimony, and the facts, as stated therein and as found by the jury's verdict, are not rendered physically *Page 133 
impossible by reason of the location of the blood spots and other facts established by evidence bearing on where plaintiff was standing when she was struck by the car, she is entitled to have the issues in that respect submitted to a jury on a retrial.
By the Court. — The original mandate is modified in so far as the record is thereby remanded with directions to dismiss the complaint; and in lieu thereof the record is remanded with directions to grant a new trial.